EXHIBIT 99.1 Index to financial statements Report of Independent Registered Public Accounting Firm 5 Balance Sheets as of December 31, 2010 and 2009 6 Statements of Operations and Comprehensive Income for the years ended December 31, 2010 and 2009 7 Statements of Changes in Shareholder’s Equity for the years ended December 31, 2010 and 2009 8 Statements of Cash Flows for the years ended December 31, 2010 and 2009 9 Notes to Financial Statements 10 1 Report of Independent Registered Public Accounting Firm Board of Directors Zhejiang Jonway Automobile Co., Ltd. We have audited the accompanying balance sheets of Zhejiang Jonway Automobile Co., Ltd. (the “Company”) as of December 31, 2010 and 2009, and the related statements of operations and comprehensive income, changes in shareholders' equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton Shanghai, PRC April 8, 2011 2 Zhejiang Jonway Automobile Co., Ltd BALANCE SHEET DECEMBER 31, 2010 and 2009 (In thousands) ASSETS Current assets: 12/31/10 12/31/09 Cash and cash equivalents $ $ Accounts receivable 19 Due from related parties Notes receivable Inventories- net of reserve of $258 in 2010 and $363 in 2009 Prepayment to suppliers Other Receivables Deferred tax assets Total current assets $ $ Non-current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Notes payable — Due to related parties Other payables Accrued liabilities Advance from customers Tax payable Total currentliabilities $ $ Non-current liabilities Accrued liabilities $ $ Total liabilities $ $ Shareholders’ equity (deficit): Registered capital $ $ Accumulated deficit ) ) Additional paid-in capital — Accumulated other comprehensive income (loss) ) Total shareholders' equity (deficit) ) Total Liabilities and Shareholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 Zhejiang Jonway Automobile Co., Ltd STATEMENTS OF OPERATION AND COMPREHENSIVE INCOME For the year ended December 31, 2010 and 2009 (In thousands) Year ended December 31, Net sales $ $ Cost of sales ) ) Gross profit Operating expenses: Sales and marketing ) ) General and administrative ) ) Research and development ) ) Loss from operations ) ) Other income (expense): Interest expense ) ) Other income, net Total Other Income (expense) ) Loss before income tax ) ) Income tax benefit Net loss $ ) $ ) Other comprehensive income (loss) Foreign currency translation adjustment (5
